Citation Nr: 0705342	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  97-16 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for the lumbar spine 
disability, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from August 1960 to 
August 1963, from March 1970 to April 1970, and from 
September 1977 to June 1978.  He also was a member of the 
Army Reserve until approximately 1985.  This case originally 
came before the Board of Veterans' Appeals (Board) on appeal 
from a June 1996 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida that denied the assignment of an evaluation in excess 
of 40 percent for the appellant's service-connected lumbar 
spine disability.  

In December 2003, a Board hearing was held at the RO before 
the undersigned Veterans Law Judge who was designated by the 
Chairman to conduct that hearing pursuant to 38 U.S.C.A. 
§ 7107.  A transcript of that hearing is on file.  The Board 
thereafter remanded the case for additional development in 
June 2004.  The case has now been returned to the Board for 
appellate review.

As noted in the June 2004 remand, the appellant has raised 
the issue of service connection for cervical and thoracic 
spine disorders.  As the RO has apparently not yet issued a 
rating action on that issue, the matter is again REFERRED to 
the RO for appropriate action.


FINDINGS OF FACT

1.  The level of disability produced by the appellant's 
lumbar spine disability has been consistent with severe 
lumbosacral strain or severe limitation of motion of the 
lumbar spine or severe intervertebral disc syndrome, but not 
pronounced intervertebral disc syndrome. 

2.  The appellant has never had any ankylosis of the lumbar 
spine or the entire thoracolumbar spine.

3.  The appellant has not had incapacitating episodes 
involving the lumbar spine of a duration of at least six 
weeks during any 12 months.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
the appellant's lumbar spine disability have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.55, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5289, 5292, 5293, 5295 (2002); Diagnostic Code 5293 
(2003); 38 C.F.R. §§ 5235-5243 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

I.  Increased rating claim

The appellant contends that his lumbar spine disability at 
issue in this case has been more severely disabling than 
reflected by the 40 percent evaluation that was in effect 
when he submitted his claim for increase in November 1995.  
He testified at his April 1998 personal hearing at the RO 
that treatment for his lumbar spine disability included 
physical therapy, pain medication, the use of a TENS unit and 
the use of a metal brace.  He said that he experienced pain 
that went from his back through his legs to his toes and that 
this pain would cause him to fall down.  The appellant also 
stated that there were periods during the day at least once a 
week when he was immobile.

The appellant provided additional testimony at his December 
2003 Board hearing where he stated that he would experience 
collapses periodically.  He estimated that these collapses 
occurred about once a week or once every two weeks.  He 
further testified that his back was keeping him in bed, that 
he was taking pain medication and that he used a heating pad 
and a TENS unit.  The appellant reported that his back pain 
radiated to his legs; he said that this consisted of a 
burning sensation.

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 4.3, 4.7.  In addition, 
the Board will consider the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a rating 
which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part that becomes disabled on use must be regarded as 
seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The United States Court of Appeals for 
Veterans Claims (Court) has held that diagnostic codes 
predicated on limitation of motion require consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. 
Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately, and then all ratings are to be 
combined pursuant to 38 C.F.R. § 4.25.  One exception to this 
general rule, however, is the anti-pyramiding provision of 
38 C.F.R. § 4.14, which states that evaluation of the "same 
disability" or the "same manifestation" under various 
diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 
259 (1994), the Court held that the described conditions in 
that case warranted 10 percent evaluations under three 
separate diagnostic codes, none of which had a rating 
criterion the same as another.  The Court held that the 
conditions were to be rated separately under 38 C.F.R. 
§ 4.25, unless they constituted the "same disability" or the 
"same manifestation" under 38 C.F.R. § 4.14.  Esteban, at 
261.  The critical element cited was "that none of the 
symptomatology for any one of those three conditions [was] 
duplicative of or overlapping with the symptomatology of the 
other two conditions."  Id. at 262.

Review of the VA medical evidence of record reveals that the 
appellant underwent EMG testing in May 2001.  The EMG testing 
resulted in no findings of lumbar spine radiculopathy and no 
findings of any peripheral neuropathy.  

An April 2003 note from the appellant's private treating 
physician states that the appellant demonstrated moderate 
restriction of movement, normal lower extremity strength and 
intact, symmetrical reflexes.  The report of MRI testing 
conducted in April 2005 indicates that presence of spinal 
stenosis at L3-4 and L4-5 due to annular bulging, facet 
degenerative changes and ligamentum flavum hypertrophy.  
There was also a small disc protrusion at L5-S1 that impinged 
on the right thecal sac and the right S1 nerve root.  This 
private physician noted, also in April 2005, that the 
appellant had had a normal neurological examination.  In a 
January 2006 note, this private treating physician stated 
that the appellant's motor, sensory and reflex examinations 
were intact.

A January 2004 note from a physical examination of the 
appellant conducted by another private treating physician 
states that the appellant was neurologically intact.  A July 
2005 note by that provider indicates that the appellant 
complained of occasional pain down his left leg and that he 
demonstrated an improved range of motion on examination.

The regulations used to evaluate diseases and injuries of the 
spine have changed twice since the appellant submitted his 
claim for an increased rating in November 1995.  These 
changes became effective on September 23, 2002, and on 
September 26, 2003.  See 38 C.F.R. § 4.71a (Diagnostic Codes 
5285, 5286, 5287, 5288, 5289, 5290, 5291, 5292, 5293, 5294, 
5295) (2002); 67 Fed. Reg. 54345 (Aug. 22, 2002) (codified at 
38 C.F.R. § 4.71a (Diagnostic Code 5293) (2003); 68 Fed. Reg. 
51454-58 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a 
(Diagnostic Codes 5235, 5236, 5237, 5238, 5239, 5240, 5241, 
5242, 5243 (2004))).

In November 1995, a 40 percent evaluation was warranted for 
severe limitation of motion of the lumbar spine under 
Diagnostic Code 5292.  A 40 percent evaluation was warranted 
for a severe lumbosacral strain with listing of the whole 
spine, marked limitation of forward bending in a standing 
position, positive Goldthwaite's sign, marked limitation of 
flexion in a standing position, loss of lateral motion with 
osteoarthritic changes or narrowing or irregularity of a 
joint space, or some of the above with abnormal mobility on 
forced motion under Diagnostic Code 5295.

A 40 percent evaluation was warranted for favorable ankylosis 
of the lumbar spine and a 50 percent evaluation was warranted 
for unfavorable ankylosis of the lumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5289.

Under Diagnostic Code 5293, a 40 percent evaluation was 
warranted for cases of severe intervertebral disc syndrome 
where there were recurring attacks with intermittent relief.  
A maximum 60 percent evaluation was available where there was 
pronounced intervertebral disc syndrome involving persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
In this case, while the medical evidence of record shows the 
presence of pain and muscle spasms, the evidence does not 
demonstrate neurological findings appropriate to the diseased 
disc with little intermittent relief.  The medical evidence 
as a whole tends to show that the appellant has generally 
been found to be neurologically intact or normal, as 
demonstrated by the May 2001 EMG results, the January 2004 
Center for Progressive Medicine note, the May 2005 VA 
outpatient treatment note and the January 2006 private 
treating physician note.

In order for a higher evaluation to be awarded, the appellant 
would have to demonstrate pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, little 
intermittent relief.  However, while there is evidence of 
degenerative disc disease at L4-S1, there is no medical 
evidence showing that the appellant suffers from any 
intervertebral disc syndrome that is more than severe in 
degree (40 percent rating).  While the appellant demonstrated 
symptomatology commensurate with a 40 percent rating for 
severe intervertebral disc syndrome under Diagnostic Code 
5293, he has not demonstrated the pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy or other neurological findings appropriate 
to the site of the diseased disc required for a 60 percent 
evaluation under that Diagnostic Code.  The appellant does 
not experience the pronounced symptoms such as the sciatic 
neuropathy that is so disabling as to allow for only little 
intermittent relief.  In addition, no ankylosis of the lumbar 
spine has been clinically demonstrated.  Therefore Diagnostic 
Codes 5293 and 5289 are not helpful to the appellant's case.  
The Board has also considered the degree of limitation of 
motion that the appellant has, which in this case is severe.  
Thus an evaluation in excess of 40 percent for the 
appellant's lumbar spine disability is not warranted.  
38 C.F.R. § 4.71a (2002).

Effective from September 23, 2002, the criteria for rating 
intervertebral disc syndrome were changed.  67 Fed. Reg. 
54345-554349 (Aug. 22, 2002).  (The appellant was notified of 
these new criteria in the July 2006 Supplemental Statement of 
the Case).  Disc syndrome, under these criteria, is to be 
evaluated on the basis of incapacitating episodes over the 
previous 12 months or by combining separate ratings of its 
chronic orthopedic and neurologic manifestations, whichever 
method results in the higher rating.  Id.  Incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months warranted a 40 
percent rating.  Id.  Incapacitating episodes having a total 
duration of at least six weeks during the past 12 months 
warranted a 60 percent rating.  Id.  Incapacitating episodes 
are those of acute signs and symptoms that require bed rest 
prescribed by a physician and treatment by a physician.  Id.  
"Chronic" orthopedic and neurologic manifestations means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  Id.  In this case, the clinical evidence of 
record does not demonstrate the existence of incapacitating 
episodes as defined by regulation.  Furthermore, there are no 
definitive neurological manifestations demonstrated in the 
clinical evidence of record.

The enumerated criteria for back disabilities set forth in 
VA's Schedule were changed, effective September 26, 2003.  68 
Fed. Reg. 51,454 (August 27, 2003).  (The appellant was 
notified of these new criteria in the July 2006 Supplemental 
Statement of the Case).  Effective September 26, 2003, with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, a 40 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation is 
warranted for unfavorable ankylosis of the entire spine.  68 
Fed. Reg. 51454, 51456-58 (codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  68 
Fed. Reg. 51454, 51456 (codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243, Note (2)).

In order for a higher evaluation to be awarded, the appellant 
would have to demonstrate unfavorable ankylosis of the entire 
spine.  This is so under the old or new rating criteria.  
38 C.F.R. § 4.71a, Diagnostic Code 5286 (2002); 38 C.F.R. 
§ 4.71a (2004).  No ankylosis of the lumbar spine has been 
clinically demonstrated in the medical evidence of record 
dated between February 1995 and January 2006, including the 
reports of VA medical examinations conducted in September 
1997, May 1998, June 1998, March 2000, January 2003, and June 
2006.  The evidence of record indicates that the worst 
limitation of motion in each plane demonstrated by the 
appellant has been 15 degrees of lumbar flexion; zero degrees 
of extension; 10 degrees of right and left lateral flexion; 
and five degrees of right and left rotation.  In order for a 
higher evaluation to be awarded for the orthopedic 
manifestations, the appellant would have had to have 
favorable ankylosis of the entire spine.  However, there is 
no medical evidence showing that the appellant has ever had 
ankylosis of any part of the spine.  The Board has also 
considered the degree of limitation of motion that the 
appellant had in each plane, which in this case was severe.  
Additionally, there was no suggestion in the record that his 
pain and the functional loss caused thereby equated to any 
disability greater than contemplated by the ratings discussed 
above.  Therefore, an evaluation in excess of 40 percent is 
not warranted on the basis of limitation of motion.

The appellant has indicated that he should be rated as more 
than 40 percent disabled for his low back disability due to 
his symptomatology.  However, the appellant, as a layperson, 
is not considered competent to offer an opinion as to matters 
requiring specialized knowledge, i.e. degree of impairment 
due to a medical condition.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); See also Clark v. Derwinski, 2 Vet. 
App. 166 (1992).  Competent medical evidence is required.  
The medical evidence of record indicates moderate to severe 
limitation of motion with pain on motion, tenderness to 
palpation and the presence of muscle spasms.  These clinical 
assessments are considered persuasive as to the appellant's 
degree of impairment due to his low back disability because 
they consider the overall industrial impairment due to his 
low back.

Another factor to consider is the degree of pain experienced 
by the claimant.  With increasing levels of pain, 
concomitantly increasing degrees of muscle spasm, weakness, 
atrophy, inability to function, and the like, are expected.  
38 C.F.R. §§ 4.40, 4.45, 4.59.  The appellant has continually 
described to physicians his subjective complaints of chronic 
pain and pain on use, and objective medical evidence has 
indicated the existence of spasms, tenderness and pain on 
motion.  The appellant has also reported additional 
limitation of function during flare-ups.  Furthermore, the 
appellant had consistently complained of low back pain that 
was worsened upon use.  Examining the evidence summarized 
above, and allowing the appellant the benefit of the doubt, 
and giving due consideration to the provisions regarding 
painful motion under 38 C.F.R. § 4.59, as well as due 
consideration to the provisions of 38 C.F.R. §§ 4.7, 4.10 and 
4.40, the medical evidence of record shows that the 
appellant's lumbar symptomatology does more closely 
approximate the schedular criteria for the currently assigned 
evaluation of 40 percent.  The pain and functional 
limitations caused by the lumbar spine disorder are 
contemplated in the evaluation for the symptomatology of the 
lumbar spine that is represented by the 40 percent rating.  
Additionally, there is no suggestion in the record that the 
appellant's pain and the functional loss caused thereby 
equate to any disability greater than that contemplated by 
the 40 rating discussed above.  

Consideration has been given to assigning separate ratings 
for the lumbar spine disability under the various diagnostic 
codes.  It is concluded that such a result would violate the 
provisions of 38 C.F.R. § 4.14, which prohibit the 
pyramiding.  It is the Board's reading of these provisions 
that the codes in question all contemplate limitations due to 
pain, orthopedic and neurologic, of the low back.  There is 
no "entirely different function" affected by the neurologic 
versus the orthopedic findings that would warrant a separate 
evaluation in either instance.  See 38 C.F.R. § 4.55; Esteban 
v. Brown, 6 Vet. App. 259 (1994).  Additionally, although the 
appellant has had some radiating pain that might be treated 
as a neurologic symptom ratable under neurologic diagnostic 
criteria, it has not been present constantly, or nearly so as 
required by 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  
Doctors have even disagreed as whether or not neurological 
impairment exists as a result of back disability.  The pain 
and functional limitations caused by the lumbar spine 
disability are contemplated in the 40 percent rating that has 
been assigned.  Thus, 38 C.F.R. § 4.40, et seq. do not 
provide basis for the assigning of a separate disability 
rating for that disability.

Notwithstanding the above discussion, a rating in excess of 
the assigned schedular evaluation for the lumbar spine may be 
granted when it is demonstrated that the particular 
disability presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).

There is no evidence that the appellant's service-connected 
lumbar spine disability addressed above has presented such an 
unusual or exceptional disability picture at any time as to 
require consideration of an extraschedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b).  The 
schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.

There is also no evidence that the schedular evaluation in 
this case is inadequate.  As discussed above, there are 
higher ratings for lumbar spine disabilities, but the 
required manifestations have not been shown in this case.  
The Board further finds that no evidence has been presented 
suggesting an exceptional disability picture in this case.  
The appellant has not required any surgery for his service-
connected lumbar spine disability at issue, nor has he 
required in-patient hospital treatment other than a few days 
in April 1997, and he has not demonstrated marked 
interference with employment due to his lumbar spine 
disability alone.  

There is no objective evidence of any symptoms due to his 
service-connected lumbar spine disability at issue that are 
not contemplated by the rating criteria.  Consequently, the 
Board concludes that referral of this case for consideration 
of the assignment of extraschedular ratings is not warranted.  
See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. 
Brown, 9 Vet. App. 337, 338-339 (1996).  (When evaluating an 
rating claim, it is well established that the Board may 
affirm an RO's conclusion that a claim does not meet the 
criteria for submission for an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1), or may reach such a conclusion on 
its own.)

Therefore, an evaluation in excess of the assigned 40 percent 
rating would not be warranted under the rating criteria.  For 
these reasons, the Board finds that the preponderance of the 
evidence is against the assignment of a rating in excess of 
the currently assigned 40 percent evaluation for the lumbar 
spine disability.  In reaching its conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, since the preponderance of the evidence 
is against the appellant's claim, the benefit-of-the-doubt 
doctrine is inapplicable.  See Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).

II.  VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the appellant of evidence 
and information necessary to substantiate his claim and 
inform him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); (codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The appellant was notified of the information necessary to 
substantiate his lumbar spine increased rating claim by 
correspondence dated in April 2005, and May 2006.  These 
documents informed the appellant of VA's duty to assist and 
what kinds of evidence the RO would help obtain.  

In those letters, in the Statements of the Case (SOC) and in 
the Supplemental Statements of the Case (SSOC), the RO 
informed the appellant about what was needed to establish 
entitlement to increased ratings for lumbar spine 
disabilities, including notice of the changes in the spinal 
rating regulations.  Therefore, VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.

Even if the appellant was not provided with all of the 
required notice until after the RO had adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the pertinent law requires remand to the RO.  Nothing 
about the evidence or any response to any notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002 & Supp. 2005) or the implementing 
regulations found at 38 C.F.R. § 3.159 (2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); (codified as amended at 
38 C.F.R. § 3.159(c), (d)).  Here, VA obtained the 
appellant's VA outpatient medical records.  Private medical 
records were obtained and added to the claims file.  Social 
Security Administration records were obtained and added to 
the claims file.  The appellant was afforded VA medical 
examinations.  He was also afforded a personal hearing at the 
RO and a Board hearing.  The appellant was informed about the 
kind of evidence that was required and the kinds of 
assistance that VA would provide and he was supplied with the 
text of 38 C.F.R. § 3.159.  The appellant did not provide any 
information to VA concerning available treatment records that 
he wanted the RO to obtain for him that were not obtained.  
The appellant was given more than one year in which to submit 
evidence after the RO gave him notification of his rights 
under the pertinent statute and regulations.  Therefore, 
there is no duty to assist or notify that is unmet.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The RO did advise the 
veteran of such information in a letter dated in May 2006.  
In addition, the entire period from the date of the claim for 
increase until the present is under appellate review.  The 
appellant was also provided with notice as to the clinical 
findings needed for higher evaluations for spinal disability, 
as well as the assistance VA would provide.  Proceeding with 
this case in its current procedural posture would not 
therefore inure to the appellant's prejudice.  

The appellant was provided with notice as to the medical 
evidence needed for increased evaluations, as well as the 
assistance VA would provide.  Therefore, there is no duty to 
assist that was unmet and the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

All relevant facts with respect to the claim addressed in the 
decision above have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).


ORDER

An evaluation in excess of 40 percent for the lumbar spine 
disability is denied.



____________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


